DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 – 9, and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (United States Patent Application Publication US 2013/0162570 A1), hereinafter referenced as Shin.
	Regarding Claim 1, Shin discloses “An array substrate” (Figure 6, Item 100 ‘substrate’ (Notice that substrate 100 is provided for an array of components as shown in Figure 2A.)), “comprising: a base substrate” (Figure 6, Item 100 ‘substrate’), “a plurality of thin film transistors in an array on the base substrate” (Figure 6, Items 110, 130, 135, 137, Paragraph [0041], and Figure 2A (Notice that an array of thin film transistors comprising the above noted items is provide on base substrate 100.)), “an insulating 
	Regarding Claim 6, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “further comprising: a plurality of data lines on the base substrate” (Figure 3, Items 104 (Notice the data lines 104 (Note that one is not labeled in Figure 3) are provide upon base substrate in the array of Figure 2A (Paragraph [0139], Lines 5 – 7), “wherein respective sources of ones of the plurality of thin film transistors are connected to corresponding ones of the plurality of data lines” (Figure 3, Item 135 ‘source electrode’ (Notice the respective source electrodes 135 of the thin film transistors of the array of Figure 2A are connect to corresponding one the plurality of data lines 104.)), “wherein an orthographic projection of each of the plurality of touch  electrodes on the base substrate at least partially overlaps with an orthographic projection 
Regarding Claim 7, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “wherein each of the plurality of common electrodes comprises a first portion” (Figure 6, Item 180 (Notice that each of the plurality of common electrodes 180 of the array of Figure 2A comprise a first portion that is the leftmost portion in Figure 6.)), “and a second portion”  (Figure 6, Item 180 (Notice that each of the plurality of common electrodes 180 of the array of Figure 2A comprise a second portion that is at least the rightmost portion in Figure 6.)), “wherein an orthographic projection of the first portion on the base substrate at least partially overlaps with an orthographic projection of a corresponding one of the plurality of touch electrode electrodes on the base substrate” (Figure 6 (Notice an orthographic projection of the first portion of the common electrode 180 as described above at least partially overlaps with an orthographic projection of the corresponding touch electrode 160 onto base substrate 100.)), “wherein an orthographic projection of the second portion on the base substrate does not overlap with the orthographic projection of the corresponding one of the plurality of touch electrodes on the base substrate” (Figure 6 (Notice an orthographic projection of the second portion of the common electrode 180 as described above does not overlap with an orthographic projection of the corresponding touch electrode 160 onto base substrate 100.)), “and wherein each of the plurality of common electrodes is connected to a corresponding one of the touch electrode electrodes through the first portion” (Figure 6 (Notice that the first 
Regarding Claim 8, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin discloses “further comprising: a first dielectric layer between the plurality of pixel electrodes and the plurality of touch electrodes” (Figure 6, Item 170 ‘second passivation layer’ (Notice that passivation layer 170 provide a first dielectric layer between the plural pixel electrodes 150 and plural touch electrodes 160 of the array of Figure 2A.)), “and a second dielectric layer between the plurality of touch electrodes and the plurality of common electrodes” (Figure 6, Item 170 ‘second passivation layer’ (Notice that passivation layer 170 provide a nominal second dielectric layer between the plural touch electrodes 160 and plural common electrodes 160 of the array of Figure 2A.)), “wherein an orthographic projection of the second dielectric layer on the base substrate
does not overlap with an orthographic projection of the plurality of pixel electrodes on the
base substrate” (Figure 6 (Notice that an orthographic projection of a portion of the second dielectric layer 170 (i.e. said portion is to the left and to the right of pixel electrodes 150) does not overlap with an orthographic projection of the plurality of pixel electrodes 150 onto base substrate 100 in the array of Figure 2A.)).
Regarding Claim 9, Shin discloses everything claimed as applied above (See Claim 8). In addition, Shin discloses “wherein the first dielectric layer comprises an inorganic material, and wherein the second dielectric layer comprises an organic material or an inorganic material” (Figure 6, Item 170, and Paragraph [0084] (Notice the nominal first dielectric layer and the nominal second dielectric layer are formed of silicon oxide or 
Regarding Claim 11, Shin discloses everything claimed as applied above (See Claim 1). Specifically, refer back to the application of Shin to Claim 1 and notice that Shin discloses “the array substrate of claim 1” (See above) and discloses “A touch display panel” (Figure 2A and Paragraph [0044] (Notice that a liquid crystal display panel with a touch resolution is provided having the array substrate of claim 1.)).
Regarding Claim 12, Shin discloses everything claimed as applied above (See Claim 11). Specifically, refer back to the application of Shin to Claim 11 and notice that Shin discloses “the touch display panel of claim 11” (See above) and discloses “A touch device” (Figure 2A and Paragraph [0044] (Notice that a liquid crystal display device with a touch resolution is provided having the touch panel of claim 11.)).
Regarding Claim 13, Shin discloses “A manufacturing method for an array substrate” (Figure 6, Item 100 ‘substrate’ (Notice that substrate 100 is provided for an array of components as shown in Figure 2A.)), “comprising: providing a base substrate” (Figure 6, Item 100 ‘substrate’), “forming a plurality of thin film transistors in an array on the base substrate” (Figure 6, Items 110, 130, 135, 137, Paragraph [0041], and Figure 2A (Notice that an array of thin film transistors comprising the above noted items is provide on base substrate 100.)), “forming an insulating planarization layer” (Figure 6, Item 140 ‘first passivation layer’, and Paragraph [0081] (Notice that the materials described for the first passivation layer in Paragraph [0081] are insulative and that planarization is achieved upon the thin film transistor shown in Figure 6.)), “on a side of the plurality of thin film transistors away from the base substrate” (Figure 6 (Notice that .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, and 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Peng et al. (United States Patent Application Publication US 2016/0328058 A1), hereinafter referenced as Peng.
Claim 2, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin disclose “wherein the insulating planarization layer comprises a single layer having a thickness” (Figure 6, Item 140 ‘first passivation layer’ (Notice that first passivation is a single layer having a thickness.)). However, Shin fails to explicitly disclose “greater than or equal to 6 µm”.
In a similar field of endeavor, Peng teaches a single planarization layer 207 with a thickness between 0.5 micrometers to 6 micrometers (Paragraph [0049], Lines 1 – 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the insulating planarization layer comprises a single layer having a thickness “greater than or equal to 6 µm” because one having ordinary skill in the art would want to prevent dielectric breakdown.
Regarding Claim 3, Shin and Peng, the combination of hereinafter referenced as SP, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Shin fails to explicitly disclose “wherein the insulating planarization layer comprises a plurality of sub-layers, and wherein a total thickness of the plurality of sub-layers is greater than or equal to 6 µm”. However, Peng teaches a single planarization layer 207 with a thickness between 0.5 micrometers to 6 micrometers (Paragraph [0049], Lines 1 – 5) in conjunction with a first insulation layer 205 of finite, non-zero thickness to provide an insulating planarization layer in totality (Figure 2, Items 207 and 205 (Notice the layers in totality will be at least greater than 6 µm because the combined thickness is the non-zero thickness of layer 205 added to the 6 µm thickness of layer 207.)).

Regarding Claim 17, SP disclose/ teach everything claimed as applied above (See Claim 2). In addition, Shin discloses “further comprising: a plurality of data lines on the base substrate” (Figure 3, Items 104 (Notice the data lines 104 (Note that one is not labeled in Figure 3) are provide upon base substrate in the array of Figure 2A (Paragraph [0139], Lines 5 – 7), “wherein respective sources of ones of the plurality of thin film transistors are connected to corresponding ones of the plurality of data lines” (Figure 3, Item 135 ‘source electrode’ (Notice the respective source electrodes 135 of the thin film transistors of the array of Figure 2A are connect to corresponding one the plurality of data lines 104.)), “and wherein an orthographic projection of each of the plurality of touch electrodes on the base substrate at least partially overlaps with an orthographic projection of a corresponding one of the plurality of data lines on the base substrate” (Figures 3 (Notice the an orthographic projection of each of plurality of touch electrodes 160 of the array of Figure 2A overlaps with a corresponding one the plurality of data lines 104 on base substrate 100.)).
Regarding Claim 18, SP disclose/ teach everything claimed as applied above (See Claim 2). In addition, Shin discloses “wherein each of the plurality of common electrodes comprises a first portion” (Figure 6, Item 180 (Notice that each of the plurality of common 
Regarding Claim 19, SP disclose/ teach everything claimed as applied above (See Claim 2). In addition, Shin discloses “further comprising: a first dielectric layer between the plurality of pixel electrodes and the plurality of touch electrodes” (Figure 6, Item 170 ‘second passivation layer’ (Notice that passivation layer 170 provide a first dielectric layer .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Takahashi et al. (United States Patent Application Publication US 2016/0351552 A1), hereinafter referenced as Takahashi.
Regarding Claim 5, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin fails to explicitly disclose “wherein the insulating planarization layer comprises an acrylic material”.
In a similar field of endeavor, Takahashi teaches an insulating planarization film that comprises an acrylic resin (Paragraph [0411], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the insulating planarization layer comprises an acrylic material” because one having ordinary skill in the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Chai et al. (United States Patent Application Publication US 2016/0291750 A1, Provided in IDS filed 09/25/2019), hereinafter referenced as Chai.
Regarding Claim 10, Shin discloses everything claimed as applied above (See Claim 1). In addition, Shin fails to explicitly disclose “wherein each of the plurality of thin film transistors comprises a low temperature polysilicon thin film transistor”.
In a similar field of endeavor, Chai teaches thin film transistors made of low temperature polysilicon (Paragraph [0050], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein each of the plurality of thin film transistors comprises a low temperature polysilicon thin film transistor” because one having ordinary skill in the art would want to avoid high processing temperatures.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Ye (United States Patent Application Publication US 2019/0056829 A1), hereinafter referenced as Ye.
Regarding Claim 14, Shin discloses everything claimed as applied above (See Claim 13). In addition, Shin discloses “wherein the forming the insulating planarization layer on the side of the plurality of thin film transistors away from the base substrate and the forming the plurality of vias in the insulating planarization layer comprises: depositing a layer of insulating planarization material on the side of the plurality of thin film transistors 
In a similar field of endeavor, Ye teaches the formation of a second planarization layer after a first, where first contact holes are formed in the first planarization layer before the second planarization layer is formed and second contact holes are formed in the second planarization layer to line up with the first contact holes (Paragraph [0005], Lines 5 – 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “repeating the depositing the layer of insulating planarization material and the forming the plurality of vias, such that an additional plurality of vias in each additional layer of insulating planarization material formed thereafter is in intercommunication with corresponding vias in each layer of insulating planarization material formed previously” because one having ordinary skill in the art would want to form structures such as touch electrodes in positions other than those remaining after formation of a second planarization layer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Peng, and further in view of Takahashi.
Regarding Claim 16, SP disclose/ teach everything claimed as applied above (See Claim 2). In addition, SP fail to explicitly disclose “wherein the insulating planarization layer comprises an acrylic material”. However, Takahashi teaches an insulating planarization film that comprises an acrylic resin (Paragraph [0411], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the insulating planarization layer comprises an acrylic material” because one having ordinary skill in the art would want to choose a material that achieves both electrical insulation and planarization.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Peng, and further in view of Chai.
Regarding Claim 20, SP disclose/ teach everything claimed as applied above (See Claim 2). In addition, SP fail to explicitly disclose “wherein each of the plurality of thin film transistors comprises a low temperature polysilicon thin film transistor”. However, Chai teaches thin film transistors made of low temperature polysilicon (Paragraph [0050], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein each of the plurality of thin film transistors comprises a low temperature polysilicon thin film transistor” because one having ordinary skill in the art would want to avoid high processing temperatures.
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide the limitations of Claims 3 and 13 from which Claims 4 and 15 are respectively dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claim 4 in combination with those of Claim 3 or to provide for the limitations of Claim 15 in combination with those of Claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        August 27, 2021